Per Curiam.
Respondent was admitted to practice by this Court in 1955. The mailing address for his law practice is in the City of Schenectady, Schenectady County.
We grant petitioner’s motion to confirm a Referee’s report which sustained a charge of professional misconduct against respondent. According to the charge, respondent neglected a client’s civil matter by failing to appropriately respond to a motion for summary judgment, which was then granted by the trial court without opposition (see, Code of Professional Responsibility DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]).
Respondent is hereby censured for his misconduct. We note that respondent was suspended from practice in 1983 (Matter of Gross, 91 AD2d 1145, lv denied 58 NY2d 608), reinstated to practice in 1987 (Matter of Gross, 128 AD2d 999), and that petitioner has issued several letters of caution and admonishment to him.
Mercure, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted; and it is further ordered that respondent is found guilty of the professional misconduct set forth in Charge I of the petition; and it is further ordered that respondent is censured.